DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al US 2006/0043572 and further in view of Yoshioka et al US 2014/0183751.

Pertaining to claim 1, Sugimoto teaches an interconnection structure, comprising: 
a dielectric layer V1/V2; and 
a wiring pattern in the dielectric layer, wherein the wiring pattern includes: 
a via body 34a; 
a first pad body 34p that vertically overlaps the via body; and 
a line body 7 that extends from the first pad body, 
wherein the via body, the first pad body, and the line body are integrally connected to each other See Figure 1.

Sugimoto does not teach wherein a level of a bottom surface of the first pad body is lower than a level of a bottom surface of the line body. Yoshioka teaches a pad 107 and wiring line 105 integrally formed, wherein the pad body is lower than a level of a bottom surface of the line body See Figure 13. It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Sugimoto and Yoshioka to enable the wiring line formation step of Sugimoto to be performed according to the teachings of Yoshioka because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed wiring line formation step of Sugimoto and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.  Furthermore, it would have been obvious to reduce the thickness of the wiring line in order to reduce the amount of material used, to ensure proper device performance as wiring thickness effects electrical characteristics, and/or to meet size requirements of the overall device.

Pertaining to claims 2-5, Sugimoto in view of Yoshioka teaches the interconnection structure of claim 1, but does not specifically teach the dimensions.  Yoshioka does however provide a size scale [0142] which is in the micrometer size range.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the widths/thicknesses of the wiring line/pad through routine experimentation and optimization to obtain optimal or desired device performance because width/thickness are result-effective variables and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Pertaining to claim 6, Sugimoto in view of Yoshioka teaches the interconnection structure of claim 1, wherein a top surface of the dielectric layer, a top surface of the first pad body, and a top surface of the line body are coplanar with each other. See Yoshioka Figure 13

Pertaining to claim 7, Sugimoto in view of Yoshioka teaches the interconnection structure of claim 6, wherein the dielectric layer is a single layer that starts from the top surface of the line body and reaches a bottom surface of the via body.  Yoshioka teaches a single dielectric layer that starts from the top surface of the line body and reaches a bottom surface, excluding the via.  The via is taught by Sigumoto, which shows the via reaching to the bottom surface of the dielectric layer.  The combination of Sigumoto and Yoshioka would meet this limitation, namely, by adding the via under the pad taught by Yoshioka.  Having a via would be obvious to one of ordinary skill in order to electrically connect to additional layers, such as those taught in Sigumoto.

Pertaining to claim 8, Sugimoto in view of Yoshioka teaches the interconnection structure of claim 7, wherein the dielectric layer includes at least one selected from among polyimide, polybenzoxazole, phenolic polymers, and benzocyclobutene polymers. Sugimoto [0124], Yoshioka [0049]

Pertaining to claim 9, Sugimoto in view of Yoshioka teaches the interconnection structure of claim 1, wherein a sidewall of the via body has a rounded shape. See Figures 2, 3 and 4 of Sugimoto

Pertaining to claim 11, Sugimoto in view of Yoshioka teaches the interconnection structure of claim 1, wherein the wiring pattern further includes a second pad body, wherein the second pad body is integrally connected to a distal end of the line body that is away from the via pad body, and wherein a level of a bottom surface of the second pad body is lower than the level of the bottom surface of the line body. Sugimoto teaches a second pad 34p see Figure 1, applying the same teaching of Yoshioka as applied to claim 1 above, would meet this limitation of a thicker pad with a thinner line body.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto and Yoshioka as applied to claim 1 above, and further in view of Muthukumar et al US 2006/0079079.

Pertaining to claim 10, Sugimoto and Yoshioka teach the interconnection structure of claim 9, but do not teach wherein a slope of the sidewall of the via body becomes gentler as the sidewall approaches a top surface of the via body from a bottom surface of the via body.  However, this is a very common feature of interconnect vias.  Muthukumar teaches that via holes can include substantially vertical sidewalls, sloped sidewalls or via holes with a flared section toward the top (ie gentler slope toward the top) See [0028].  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Sugimoto and Yoshioka and Muthukumar to enable the via formation step of Sugimoto and Yoshioka to be performed according to the teachings of Muthukumar because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed via formation step of Sugimoto and Yoshioka and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu US 9831195 and further in view of Yoshioka et al US 2014/0183751.

Pertaining to claim 16, Lu teaches a semiconductor package, comprising: 
a redistribution substrate 15 that includes a redistribution layer; 
a first semiconductor chip 20 on one surface of the redistribution substrate; 
a plurality of chip pads 24 on one surface of the first semiconductor chip, the one surface of the first semiconductor chip facing the one surface of the redistribution substrate; 
a plurality of conductive pads that are vertically spaced apart from the plurality of chip pads and are provided on the redistribution substrate See Figure 1; and 
a molding body 30 that covers the first semiconductor chip and the one surface of the redistribution substrate, 
wherein the redistribution layer includes: 
a dielectric layer 18; and 
a plurality of redistribution patterns 16 in the dielectric layer, wherein each of the plurality of redistribution patterns includes: 
a via body See Figure 1; 
a first pad body that vertically overlaps the via body See Figure 1; and 
a line body that extends from the first pad body, See Figure 1
wherein the via body, the first pad body, and the line body of a same one of the plurality of redistribution patterns are integrally connected to each other See Figure 1, 

Lu fails to teach wherein a vertical width of the first pad body is greater than a vertical width of the line body of the same one of the plurality of redistribution patterns. Yoshioka teaches a pad 107 and wiring line 105 integrally formed, wherein the pad body is lower than a level of a bottom surface of the line body See Figure 13. It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Lu and Yoshioka to enable the wiring line formation step of Lu to be performed according to the teachings of Yoshioka because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed wiring line formation step of Lu and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.  Furthermore, it would have been obvious to reduce the thickness of the wiring line in order to reduce the amount of material used, to ensure proper device performance as wiring thickness effects electrical characteristics, and/or to meet size requirements of the overall device.

Pertaining to claim 20, Lu in view of Yoshioka teaches the interconnection structure of claim 1, but does not specifically teach the dimensions.  Yoshioka does however provide a size scale [0142] which is in the micrometer size range.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the widths/thicknesses of the wiring line/pad through routine experimentation and optimization to obtain optimal or desired device performance because width/thickness are result-effective variables and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu US 9831195 and further in view of Yoshioka et al US 2014/0183751 and further in view of Wei et al US 10,535,633

Pertaining to claim 18, Lu in view of Yoshioka teaches the package of claim 16, including a second semiconductor chip 20 see Figure 8 (Lu) on the one surface of the redistribution substrate 15 and a package substrate 40 on another surface of the redistribution substrate, but not a stack of chips.
Wei teaches:
at least one second semiconductor chip stack 20 on the one surface of the redistribution substrate 180; and 
a package substrate 118 on another surface of the redistribution substrate, the another surface at a side of the package substrate that is away from the one surface of the redistribution substrate, 
wherein the at least one second semiconductor chip stack includes a plurality of second semiconductor chips that are vertically stacked 20 see Figure 1C, and 
wherein each of the plurality of second semiconductor chips includes: 
a semiconductor substrate 202; and 
a through via 282 that vertically penetrates the semiconductor substrate. See Figure 1C

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Wei into the device of Lu by substituting for chip 20 the chip stack 20 taught by Wei.  The ordinary artisan would have been motivated to modify Lu in the manner set forth above for at least the purpose of changing the function of the package to meet desired applicability and performance.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu US 9831195 and further in view of Yoshioka et al US 2014/0183751 and further in view of Park et al US 2020/0051928

Pertaining to claim 19, Lu/Yoshioka teach the package of claim 16, but do not disclose wherein the chip is within a cavity in a connection substrate on a surface of the redistribution substrate, the chip in the hole and surrounded by molding material.  Park teaches this exact structure, See Figure 9.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Park into the device of Lu by placing the chip within a connection substrate hole.  The ordinary artisan would have been motivated to modify Lu in the manner set forth above for at least the purpose of decreasing the overall height/size of the package and allowing for additional structures to be placed above the chip above the redistribution layer.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation(s) wherein a level of a bottom surface of the via body included in the first wiring pattern is lower than a level of a bottom surface of the line body included in the second wiring pattern, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        6/28/22